                   Case 20-10256-KBO           Doc 340       Filed 04/15/20         Page 1 of 9




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                                 )
    In re:                                                       )     Chapter 11
                                                                 )
    EARTH FARE, INC., et al.,1                                   )     Case No. 20-10256 (KBO)
                                                                 )
                                                                 )     Jointly Administered
                            Debtors.                             )
                                                                 )     Re Docket No. 225

                              FINAL REPORT OF
               HILCO IP SERVICES, LLC D/B/A HILCO STREAMBANK,
        INTELLECTUAL PROPERTY DISPOSITION CONSULTANT FOR DEBTORS
                  AND ACCOUNTING FOR FEES AND EXPENSES

             Hilco IP Services, LLC d/b/a Hilco Streambank (“Hilco Streambank”), as intellectual

property consultant for the above-captioned debtors and debtors in possession (collectively, the

“Debtors”), hereby submits its Final Report as Intellectual Property Consultant for Debtors (the

“Final Report”) providing an accounting of its fees and expenses incurred in connection therewith.

In support hereof, Hilco Streambank respectfully represents as follows:

                                               BACKGROUND

             1.    This Court has jurisdiction over this Final Report pursuant to 28 U.S.C. § 157 and

1334 and Rule 5005 of the Rules of Bankruptcy Procedure. The statutory predicates for the review

of fees and expenses are sections 328(a) and 330 of title 11 of the United States Code (the

“Bankruptcy Code”).

             2.    On February 4, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court under chapter 11 of the Bankruptcy Code.




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for
each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.

                                                         1
              Case 20-10256-KBO          Doc 340      Filed 04/15/20      Page 2 of 9




       3.      The factual background relating to the Debtors’ commencement of these cases

is set forth in detail in the Declaration of Charles Goad in Support of Chapter 11 Petitions and

First Day Motions [D.I. 18] filed on the Petition Date and incorporated herein by reference.

       4.      The Debtors engaged Hilco Streambank to act as their intellectual property

disposition consultant with respect to the Debtors’ interests in their brands and trademarks, domain

names, customer data, copyrights, patents, proprietary software, license agreements, recipes, IP

addresses and the like (the “Intellectual Property”), as well as physical archival material (the

“Related Tangible Assets”) that supports the Intellectual Property (together, the “Assets”) pursuant

to an engagement letter (the “Engagement Letter”) dated February 3, 2020 [D.I. 71].

       5.      Pursuant to this Court’s Order dated February 26, 2020, the Court authorized the

Debtors’ employment of Hilco Streambank as intellectual property consultant for the Debtors (the

“Hilco Retention Order”) [D.I. 225].

                              Services Provided by Hilco Streambank

       6.      In its capacity as intellectual property advisor to the Debtors, Hilco Streambank

worked with the Debtors’ management and professionals to identify and assemble relevant data

concerning the Assets, and to market the Assets to potential buyers. Hilco Streambank’s activities

included:

       (a)     identifying the Assets and assisting the Debtors in preserving such Assets;

       (b)     developing marketing materials including a “teaser” and webpage describing the
               Assets, the history of their use and their availability for sale;

       (c)     assisting in the production of a press release describing the availability of the Assets
               (along with the availability of the Debtors’ leases) for sale;

       (d)     developing a contact list of potential buyers of the Assets;

       (e)     having direct contact by phone or email with 136 potential buyers of the Assets;



                                                  2
                Case 20-10256-KBO              Doc 340       Filed 04/15/20         Page 3 of 9




        (f)       disseminating email marketing materials that were sent to potential buyers of the
                  Assets culled from Hilco Streambank’s proprietary contact database;

        (g)       establishing and populating a virtual data room (the “Data Room”) and arranging
                  for the admission of six parties to the Data Room who executed a form of
                  non-disclosure agreement acceptable to the Debtors;

        (h)       developing a bid form and bidder qualification guidelines;

        (i)       working with the Debtors regarding the terms of the sale;

        (j)       working with the Debtors and their professionals to close the sale of the Assets.


  The Sale of the Debtors’ Assets, Including Intellectual Property and Related Tangible Assets

        7.        The Debtors received bids for the Assets from three qualified bidders, including

DJ3 Delaware, LLC (the “Successful Bidder”). According to Section 8 of the Asset Purchase and

Assumption and Assignment of Leases Agreement (D.I. 305), the allocated price for the

intellectual property in the Successful Bidder’s bid is $300,000. The Debtors determined that of

the bids submitted for the Assets, the bid of the Successful Bidder was the highest and best bid.

        8.        On March 25, 2020, the Court entered an order approving the sale of the Assets to

the Successful Bidder [D.I. 305].

        9.        On March 31, 2020, the sale to the Successful Bidder, which encompassed the

Assets, closed.

                            Calculation of Amounts Paid to Hilco Streambank

        10.       Compensation. Pursuant to the Engagement Letter, Hilco Streambank was entitled

to a commission (the “Commission”) equal to 15% of Gross Proceeds.2




        2
                  Capitalized terms used in this paragraph but not defined herein shall have the respective meanings
ascribed to them in the Engagement Letter.


                                                         3
                Case 20-10256-KBO        Doc 340     Filed 04/15/20     Page 4 of 9




          11.   The sale process concluded with the highest and best bid submitted by the

Successful Bidder in the amount of $1,900,000. Of that amount, an aggregate of $300,000 is

attributed to the Assets. Accordingly, the Commission attributable to such amount is 15% of

$300,000, which equals $45,000.

          12.   Out-of-Pocket Expenses. Under the Engagement Letter Hilco Streambank shall be

reimbursed for its reasonable, customary and documented expenses up to a maximum amount of

$5,000 [D.I. 71]. In connection with the engagement, Hilco Streambank incurred reasonable out-

of-pocket expenses of $256.36 in the following categories:

                a.     Data Room Maintenance: $198.00
                b.     Hard Drive (for storage of images that were styled or owned by the
                       Debtors): $29.91
                c.     Shipping Costs Associated with the Hard Drive from the Debtors to Hilco
                       Streambank: $28.45

          13.   The expenses are set forth more fully in the invoices annexed hereto as Exhibit A

which are copies of Hilco Streambank’s detailed expense reports.

          14.   By this Final Report, Hilco Streambank seeks final approval of the Commission

($45,000) and out-of-pocket expenses ($256.36) to be paid by the Debtors.

          15.   The fees and costs that are the subject of this Final Report constitute a legitimate

administrative expense in these proceedings payable from the proceeds of the sale of the Assets.

          16.   No agreement exists to share the compensation sought with any other individual or

entity.




                                                 4
             Case 20-10256-KBO         Doc 340     Filed 04/15/20   Page 5 of 9




       WHEREFORE, Hilco Streambank hereby respectfully requests approval of compensation

for professional services rendered to the Debtors in the sum of $45,000 and reimbursement of

actual and necessary expenses incurred in the sum of $256.36.

       Dated this 14th day of April, 2020.

                                        Hilco IP Services, LLC d/b/a Hilco Streambank.

                                        By   /s/ Richelle Kalnit
                                             Richelle Kalnit
                                             Hilco Streambank
                                             1500 Broadway, 8th Floor
                                             New York, NY 10036




                                               5
Case 20-10256-KBO    Doc 340   Filed 04/15/20   Page 6 of 9




                        Exhibit A
                    EXPENSE DETAIL
                      (See Attached)




                           6
            Case 20-10256-KBO      Doc 340   Filed 04/15/20   Page 7 of 9




                                    Exhibit A
                                 EXPENSE DETAIL

                      Data Room Maintenance Expense Calculation

Data Room: $198.00 (132 MB x $1.50/MB)
4/13/2020                     Case 20-10256-KBO               Doc 340 - Order
                                                             Amazon.com  Filed    04/15/20 Page
                                                                              111-9214568-8808214            8 of 9


                               Final Details for Order #111-9214568-8808214
                                                     Print this page for your records.

            Order Placed: March 3, 2020
            Amazon.com order number: 111-9214568-8808214
            Order Total: $29.91


                                                   Shipped on March 4, 2020


            Items Ordered                                                                                                 Price
            1 of: 2.5" 320GB Ultra Slim Portable External Hard Drive USB3.0 HDD Storage                                  $29.49
            Compatible for PC, Desktop, Laptop, Xbox One, Xbox 360, PS4(Black)
            Sold by: TOPONES-US (seller profile)

            Condition: New


            Shipping Address:
            Eric Richbourg
            220 CONTINUUM DR
            FLETCHER, NC 28732-7444
            United States


            Shipping Speed:
            One-Day Shipping


                                                       Payment information
            Payment Method:                                                                        Item(s) Subtotal: $29.49
                                                                                               Shipping & Handling: $0.00
            Billing address                                                                   Your Coupon Savings: -$1.47
                                                                                                                        -----
                                                                                                    Total before tax: $28.02
                                                                                       Estimated tax to be collected: $1.89
                                                                                                                        -----
                                                                                                       Grand Total:$29.91
            Credit Card transactions                                                                       March 4, 2020: $29.91

                                   To view the status of your order, return to Order Summary.


                                 Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc. or its affiliates




https://www.amazon.com/gp/css/summary/print.html/ref=ppx_yo_dt_b_invoice_o00?ie=UTF8&orderID=111-9214568-8808214                   1/1
                                      Case 20-10256-KBO                           Doc 340              Filed 04/15/20        Page 9 of 9

                                                                 Invoice Number                          Invoice Date             Account Number        Page
                                                                   6-957-51076                           Mar 16, 2020                                   2 of 3


Ship Date: Mar 12, 2020                                           Cust. Ref.: NO REFERENCE INFORMATION                  Ref.#2:
Payor: Shipper                                                    Ref.#3:
      The Earned Discount for this ship date has been calculated based on a revenue threshold of $ 3796332.59
•     Fuel Surcharge - FedEx has applied a fuel surcharge of 6.25% to this shipment.
•     Distance Based Pricing, Zone 4
•     Package sent from: 28806 zip code
•     Package Delivered to Recipient Address - Release Authorized

    Automation           AWB                                      Sender                                                Recipient
    Tracking ID          811668922078                             ERIC RICHBUR                                          RYAN BRANNE
    Service Type         FedEx Standard Overnight                 HILCO IP SERVICES                                     HILE STRUNFRANK
    Package Type         Customer Packaging                       1500 BROADWAY FL 8                                    160 BRY STE 810
    Zone                 04                                       NEW YORK NY 10036-4055 US                             NEW YORK NY 10036 US
    Packages             1
    Rated Weight         1.0 lbs, 0.5 kgs                         Transportation Charge                                                                     52.31
    Declared Value       USD 1.00                                 Discount                                                  Charge to Earth Fare Deal       -0.94
    Delivered            Mar 13, 2020 10:33                       Earned Discount                                                                          -24.59
    Svc Area             A1                                       Fuel Surcharge                                                                             1.67
    Signed by            see above                                Declared Value Charge                                                                      0.00
    FedEx Use            007293659/1327/02                        Total Charge                                                             USD             $28.45




•
•
•
•
•




FedEx® Billing Online
FedEx Billing Online allows you to efficiently manage and pay your FedEx invoices online. It's free, easy and secure. FedEx
Billing Online helps you streamline your billing process. With all your FedEx shipping information available in one secure
online location, you never have to worry about misplacing a paper invoice or sifting through reams of paper to find
information for past shipments. Go to fedex.com to sign up today!
